Citation Nr: 0728440	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for paravertebral 
myositis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation of status post-
operative unstable right ankle, with degenerative joint 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from January 1981 to 
September 1984.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2004 rating decision by 
the St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for an increased evaluation of paravertebral 
myositis, currently evaluated as 20 percent disabling and an 
increased evaluation of status post operative unstable right 
ankle, degenerative joint disease, currently evaluated as 10 
percent disabling.

The issue of entitlement to an increased evaluation for 
paravertebral myositis being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center ("AMC"), in 
Washington, DC.

FINDING OF FACT

The veteran's status post operative unstable right ankle, 
degenerative joint disease is manifested by moderate 
limitation of motion, with no evidence of malunion, 
ankylosis, or astragalectomy.


CONCLUSION OF LAW

The criteria for an evaluation of status post operative 
unstable right ankle, degenerative joint disease in excess of 
10 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5271 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in July 2004. 
The letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. 

The letter advised the veteran that to support a claim for an 
increased evaluation for a service-connected disability, the 
evidence must show a service-connected disability had 
worsened.  The letter provided the veteran with examples of 
evidence necessary to support his claim including dates and 
places of medical treatment. Medical authorizations were 
provided so VA could assist in obtaining private medical 
records.  The letter advised the veteran of the evidence in 
the claims file, of VA's duty to obtain relevant federal 
records and that VA would make reasonable efforts to obtain 
private records. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA medical records and lay statements are 
associated with the claims file. Additionally, the veteran 
provided testimony at an October 2006 Board hearing in 
Washington DC.  Pursuant to the duty to assist, the veteran 
was afforded a VA medical examination in July 2004.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claim

The veteran claims his right ankle condition is worse than is 
currently contemplated by the rating assigned.  The 
preponderance of the evidence is against the appeal and it 
shall be denied.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 
(2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  And after careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations concerning the appropriate ratings to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  When an 
unlisted condition is encountered, it is permissible to rate 
it under a closely related disease or injury.  See 38 C.F.R. 
§ 4.20 (2006).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Service 
connection for status post-operative unstable right ankle was 
assigned in a May 1985 rating decision.  Further, although a 
review the recorded history of a disability should be 
conducted to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the current level of the 
veteran's residuals.

The veteran's right ankle disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic 
Code 5271 specifically pertains to limitation of motion of 
the ankle.  It provides a 10 percent rating for 
symptomatology reflective of disabilities with moderate 
limitation of motion and a 20 percent rating for disabilities 
involving marked limitation of motion.  Because the Rating 
Schedule does not define the terms "moderate" and 
"marked," the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2006).  The Board must also consider whether a 
higher disability rating is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board observes that 20 percent is the 
maximum evaluation provided under Diagnostic Code 5271. See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.

On VA examination in July 2004, the veteran's ankle range of 
motion was from 0-20 degrees dorsiflexion and 0-20 degrees of 
plantar flexion. The normal range of motion for the ankle is 
20 degrees dorsiflexion and 45 degrees plantar flexion.  The 
veteran reported pain begins at 20 degrees and ends 45 
degrees.  No additional limitation of range of motion due to 
pain, weakness, fatigue or endurance was noted after 
repetitive motion.  No instability, tendon abnormality or 
angulation or oscalcis was noted.  The examiner noted the 
veteran is unable to walk more than a few yards and is able 
to stand more than one hour, but less than three hours.  He 
has no joint deformity and his joints do not give way.  X-
rays show degenerative joint disease of the right ankle.  

Applying the standards listed above, a loss of 0 degrees 
dorsiflexion and 25 degrees plantar flexion, with limited 
pain on motion, limited difficulties with repetitive use, and 
no flare-ups, qualifies as a moderate limitation of motion 
under Diagnostic Code 5271. Therefore, the 10 percent 
disability rating under Diagnostic Code 5271 is proper.

The Board has also considered whether the veteran's 
disability would more accurately be rated under an 
alternative diagnostic code. The other diagnostic codes 
pertaining to ankle disabilities are Diagnostic Codes 5270, 
5272-5274.  Of these, Diagnostic Codes 5270 and 5272 do not 
apply because they involve ankylosis, which the veteran does 
not have.  Nor does Diagnostic Code 5273 (os calcis or 
astragalus, malunion of) or 5274 (astragalectomy) apply, as 
evidence indicates the veteran has neither condition.  
Likewise, rating the veteran for degenerative joint disease 
under Diagnostic Code 5003 does not result in a higher 
disability rating, as DC 5003 directs that the disability be 
rated for limitation of motion of the affected joint. DC 5271 
already does this.  Finally, the Rating Schedule does not 
provide for separate disability ratings for arthritis and 
limitation of motion of the ankle. Therefore, assigning 
multiple ratings for the veteran's ankle disability would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2006).  
The preponderance of the evidence is against the claim, and 
it must be denied.

The Board finds no evidence of an exceptional disability 
picture; the veteran has not required hospitalization due to 
his right ankle disability, and marked interference with 
employment is not shown.  See 38 C.F.R. § 3.321(b)(1).  
Accordingly, referral for extraschedular consideration is not 
warranted.

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms. Espiritu v Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.  In this case, the clinical 
evidence does not support a higher evaluation for the 
veteran's right ankle.

In reaching the foregoing decision the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application. 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for status post 
operative unstable right ankle, degenerative joint disease, 
currently evaluated as 10 percent disabling, is denied.


REMAND

The veteran claims his paravertebral myositis is considerably 
worse than is contemplated by the disability rating currently 
assigned to him.  During an October 2006 Board hearing before 
the undersigned, he testified that he has experienced 
significantly increased back pain and has lost at least two 
days from work in the last year.  The veteran also testified 
that he underwent an MRI at the Washington, D.C. VAMC two 
weeks prior to testifying during which the radiologist told 
him that his T12 was ruptured, L4 and L5 were bulging.  The 
radiologist apparently told the veteran that the diagnosis 
currently on record for his spine is incorrect.  The MRI 
report is not currently associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.   The AMC/RO should obtain a copy of 
the referenced updated MRI report from the 
Washington, D.C. VAMC dated in 
approximately September/October 2004 that 
the veteran referred to in his October 
2006 Board testimony, along with any and 
all other current VAMC treatment reports 
from the VAMC West Palm Beach.

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claim of service 
connection for degenerative arthritis of 
the right knee. Should the claim again be 
denied, a supplemental statement of the 
case should be issued


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


